EMBRY, Justice
(dissenting).
The following opinion, showing the votes of the members of this court, was released 1 October 1982:
“In No. 81-456, Nicholas Madison, Frankie Madison Winston, Carrie Seay, Emma E. Bell, Lucille A. Cuthbert, Gret*29chen M. Jenkins, Irene E. Mason, Cathryn T. Richardson Brown, Ruth I. Madison, Sarah Pearl Coleman, Eli Madison, and Frances Madison Memorial, Inc., appeal from ‘DECREE, entered on the 4th day of February, 1982.’
“In No. 81-467, Bill G. Lambert appeals from ‘DECREE, entered on the 4th day of February, 1982.’
“There is no decree in the record that was entered on the 4th day of February 1982; therefore, the appeal in each of the above numbered cases is hereby dismissed. Rule 3, ARAP; Threadgill v. Birmingham Board of Education, 407 So.2d 129 (Ala.1981).
“APPEALS DISMISSED.
“Torbert, C.J., Maddox, Faulkner, Jones, Almon, Shores, and Adams, JJ., concur.
“Beatty, J., Dissents.”
The appeal and cross-appeal were later reinstated and the majority opinion of this court, authored by Chief Justice Torbert, is being released. The merits of this case would have been as effectively addressed and the result the same had the dismissal stood.
This court is either going to insist upon compliance with the Rules of Civil and Appellate Procedure or the system is going to further deteriorate. It will ultimately collapse under the sheer weight of the number of litigated cases that are so loosely and unprofessionally handled.
Rule 3(c), ARAP, makes it abundantly clear that the jurisdiction of this court was not properly invoked and we had no power to address the merits of this case.
FAULKNER, J., concurs.